                 Case 2:21-cr-00104-TLN Document 110 Filed 09/07/21 Page 1 of 5


 1 JOHN R. MANNING
   Attorney at Law
 2 1111 H Street, Suite 204
   Sacramento, CA
 3 (916) 444-3994
   Fax: (916) 447-0931
 4 jmanninglaw@yahoo.com

 5 Attorney for Defendant
   MARK M. MARTIN, Sr.
 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00104-TLN
11                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                           v.                          FINDINGS AND ORDER
     BRYANT, et al.,
13                                                       DATE: September 9, 2021
                                                         TIME: 9:30 a.m.
14                                Defendants.            COURT: Hon. Troy L. Nunley
15

16          The United States of America through its undersigned counsel, Cameron Desmond, Assistant

17 United States Attorney, together with counsel for defendant Maurice Bryant, Philip Cozens, Esq.,

18 counsel for defendant Wilmer Harden, David D. Fischer, Esq., counsel for defendant Tyrone Anderson,

19 Dina L. Santos, Esq., counsel for defendant Yovanny Ontiveros, Michael E. Hansen, Esq., counsel for

20 defendant Bobby Conner, Timothy E. Warriner, Esq., counsel for defendant Jerome Adams, Shari G.

21 Rusk, Esq., counsel for defendant Dwight Haney, Toni L. White, Esq., counsel for defendant Arlington

22 Caine, Clemente M. Jimenez, Esq., counsel for defendant Mark Martin, John R. Manning, Esq., counsel

23 for defendant Alex White, Tamara L. Soloman, Esq., counsel for defendant Steven Hampton, Michael J.

24 Favero, Esq., counsel for defendant Andre Hellams, Christopher R. Cosca, Esq., counsel for defendant

25 Jason Tolbert, Tasha P. Chalfant, Esq., and, counsel for defendant Michael Hampton, Peter Kmeto,

26 Esq., hereby stipulate the following:

27          1.    By previous order, this matter was set for status conference on September 9, 2021.

28          2. By this stipulation, the defendants now move to continue the matter until December 16,


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:21-cr-00104-TLN Document 110 Filed 09/07/21 Page 2 of 5


 1 2021, at 9:30 a.m., and to exclude time between September 9, 2021, and December 16, 2021, under

 2 Local Codes T-4 (to allow defense counsel time to prepare) and T-2 (complexity of the case). Time was

 3 previously excluded under both (T-2 and T-4) Local Codes.

 4         3. The parties agree and stipulate, and request the Court find the following:

 5             a.   The United States initially provided 128 GB of discovery, including: pdf reports,

 6                  voluminous recorded phone conversations, GPS data, toll records, photographs, videos

 7                  ect, ect, to the defense. Because of the volume of discovery produced by the government

 8                  and in anticipation of additional discovery being provided by the government,

 9                  undersigned defense counsel sought the appointment of Coordinating Discovery Attorney

10                  (CDA) John C. Ellis. The court signed the order appointing the CDA and Mr. Ellis is in

11                  the process of providing undersigned defense counsel with the discovery. The

12                  government has indicated additional discovery is imminently forthcoming (but has not

13                  yet been provided by the government to the CDA).

14             b. Counsel for the defendants need additional time to review the discovery, conduct

15                  investigation, and interview potential witnesses.

16             c. Counsel for the defendants believe the failure to grant a continuance in this case would

17                  deny defense counsel reasonable time necessary for effective preparation, taking into

18                  account the exercise of due diligence.

19             d. The government does not object to the continuance.

20             e. Based on the above-stated findings, the ends of justice served by granting the requested

21                  continuance outweigh the best interests of the public and the defendants in a speedy trial

22                  within the original date prescribed by the Speedy Trial Act.

23             f. For the purpose of commuting time under the Speedy Trial Act, 18 United States Code

24                  Section 3161 (h) (7) (A) within which trial must commence, the time period of

25                  September 9, 2021, to December 16, 2021, inclusive, is deemed excludable pursuant to

26                  18 United States Code Section 3161 (h) (7) (A) and (B) (ii) and (iv), corresponding to

27                  Local Codes T-2 and T-4 because it results from a continuance granted by the Court at

28                  the defendants’ request on the basis of the Court’s finding the ends of justice served by

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00104-TLN Document 110 Filed 09/07/21 Page 3 of 5


 1               taking such action outweigh the best interest of the public and the defendant in a speedy

 2               trial.

 3        4. Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4            Speedy Trial Act dictate that additional time periods are excludable from the period within

 5            which a trial must commence.

 6

 7        IT IS SO STIPULATED.

 8        Dated: September 3, 2021                      /S/ Phillip Cozens
 9                                                      PHILIP COZENS
                                                        Attorney for Defendant
10                                                      Maurice Bryant

11        Dated: September 3, 2021                      /S/ David D. Fischer
                                                        DAVID D. FISCHER
12
                                                        Attorney for Defendant
13                                                      Wilmer Harden

14        Dated: September 3, 2021                      /S/ Dina L. Santos
                                                        DINA L. SANTOS
15                                                      Attorney for Defendant
                                                        Tyrone Anderson
16

17        Dated: September 3, 2021                      /S/ Michael E. Hansen
                                                        MICHAEL E. HANSEN
18                                                      Attorney for Defendant
                                                        Yovanny Ontiveros
19
          Dated: September 3, 2021                      /S/ Timothy E. Warriner
20
                                                        TIMOTHY E. WARRINER
21                                                      Attorney for Defendant
                                                        Bobby Conner
22
          Dated: September 3, 2021                      /S/ Shari G. Rusk
23                                                      SHARI G. RUSK
24                                                      Attorney for Defendant
                                                        Jerome Adams
25
          Dated: September 3, 2021                      /S/ Toni L. White
26                                                      TONI L. WHITE
                                                        Attorney for Defendant
27                                                      Dwight Haney
28

     STIPULATION REGARDING EXCLUDABLE TIME             3
     PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:21-cr-00104-TLN Document 110 Filed 09/07/21 Page 4 of 5


 1          Dated: September 3, 2021           /S/ Clemente M. Jimenez
 2                                             CLEMENTE M. JIMENEZ
                                               Attorney for Defendant
 3                                             Arlington Caine

 4          Dated: September 3, 2021           /S/ John R. Manning
                                               JOHN R. MANNING
 5
                                               Attorney for Defendant
 6                                             Mark Martin

 7          Dated: September 3, 2021           /S/ Tamara L. Soloman
                                               TAMARA L. SOLOMAN
 8                                             Attorney for Defendant
                                               Alex White
 9

10          Dated: September 3, 2021           /S/ Michael J. Favero
                                               MICHAEL J. FAVERO
11                                             Attorney for Defendant
                                               Steven Hampton
12
            Dated: September 3, 2021           /S/ Christopher R. Cosca
13
                                               CHRISTOPHER R. COSCA
14                                             Attorney for Defendant
                                               Andre Hellams
15
            Dated: September 3, 2021           /S/ Tasha P. Chalfant
16                                             TASHA P. CHALFANT
17                                             Attorney for Defendant
                                               Jason Tolbert
18
            Dated: September 3, 2021           /S/ Peter Kmeto
19                                             PETER KMETO
                                               Attorney for Defendant
20                                             Michael Hampton
21

22          Dated: September 3, 2021           Phillip A. Talbert
                                               Acting United States Attorney
23
                                               /S/ Cameron Desmond
24                                             CAMERON DESMOND
25                                             Assistant United States Attorney

26
     ///
27
     ///
28

       STIPULATION REGARDING EXCLUDABLE TIME   4
       PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:21-cr-00104-TLN Document 110 Filed 09/07/21 Page 5 of 5


 1                                          FINDINGS AND ORDER

 2          The Court, having received, read, and considered the stipulation of the parties, and good cause

 3 appearing therefrom, adopts the stipulation of the parties in its entirety as its order.

 4

 5          IT IS SO FOUND AND ORDERED this 3rd day of September, 2021.

 6

 7

 8

 9                                                                     Troy L. Nunley
                                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
